Citation Nr: 0930634	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-07 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for neck/cervical spine 
disability.

2.  Entitlement to service connection for low back disability 
claimed as residuals of a lumbar puncture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1975 to 
August 1978, and from January 1991 to March 1991.  He had 
additional service in the National Guard.   

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in November 2008 for further development.  The Veteran 
appeared at a July 2008 Board hearing at the RO.  A 
transcript is of record.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on the Veteran's testimony provided at the hearing 
before the Board in July 2008, the Board notes in its 
November 2008 remand that it appeared that there may have 
been outstanding VA treatment records that had not been 
associated with the Veteran's claims file.  The Veteran 
testified that on one occasion he has seen his VA physician, 
"Dr. Al Hike" with a swollen neck and he was sent for x-
rays.  The claims file does not document an effort to obtain 
any such VA medical records.  Under the circumstances, the 
case must be remanded again to the RO for this directed 
action.  See generally Stegall v. West, 11 Vet. App. 268 
(1998).

Additionally, in July 2009 the Veteran's representative 
submitted copies of medical literature in support of the 
Veteran's claim.  The representative argued that the December 
2008 VA medical opinion was inconsistent with the medical 
literature.  Review of the literature by VA medical personnel 
is now appropriate. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to obtain any VA clinical records 
documenting any neck and/or lumbar 
complaints/treatment, to include any such 
treatment by a "Dr. Al Hike" as 
identified by the Veteran at the July 
2008 Board hearing.  Actions taken by the 
RO in this regard should be documented in 
the claims file. 

2.  After completion of the above, the 
claims file should be forwarded to the VA 
examiner who conducted the December 2008 
VA examination with a request that the 
examiner review the expanded claims file 
(to include any additional VA records 
obtained and to include the medical 
literature submitted by the Veteran's 
representative) and indicate whether such 
new evidence changes the opinions offered 
in December 2008.    

If the December 2008 VA examiner is not 
available, then the Veteran should be 
scheduled for appropriate VA 
examination(s) to ascertain the nature 
and etiology of any current neck 
disability and any current residuals of a 
lumbar puncture.  The claims file should 
be made available to the examiner(s).  

After examining the Veteran and reviewing 
the claims file, to include any 
additional VA records obtained and to 
include the medical literature submitted 
by the Veteran's representative) the 
examiner(s), as appropriate, should 
respond to the following:

     a) is it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current neck 
(cervical spine) disability is causally 
related to the Veteran's service?

     b) is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current low back disability is 
causally related to the inservice lumbar 
puncture?   

The VA examiner(s) should offer a 
rationale for all opinions expressed.  

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

